DETAILED ACTION
Status of Claims:
Claims 1 – 10 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/17/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chatterjee (US 9582157).

As per claim 1, a method comprising: managing, in a multimedia-stream reader terminal, streaming of a televisual content, called a main content, and of a navigation interface concomitantly from a telecommunication network (Multiview is the ability to view multiple video and audio streams (televisual content) simultaneously (concomitantly) on a single screen, See Col. 6, Lines 24 - 28), the navigation interface comprising regions including contents representative of real-time televisual contents available for selection, which are called secondary contents (FIG. 3 depicts an example user interface (navigation interface) is shown in which client screen is horizontally partitioned between the primary media screen partition (main content) and the secondary media screen partition (secondary contents), with multiple secondary media screen partitions being stacked vertically over each other, See Col. 6, Lines 53 - 61), wherein the managing comprises, in the multimedia- stream reader terminal: 
a. 	receiving a command to display the navigation interface (The present document discloses various user interface arrangements (navigation interface) suitable for displaying to a user multiple video programs and titles on a same screen and receiving from the user commands for performing viewing operations, See Col. 4, lines 11 - 16); and 
b. 	transmitting a request to access the secondary contents of the interface, the request including a datum representative of a chosen type of the secondary contents to be streamed, the chosen type taking into account a datum related to the streaming of the main content (When the user selects the videos to display on the strip (secondary content) or the primary channel (main content), a corresponding notification is transmitted from the client device to the server. Upon receiving the notification, the server adjusts transmission bitrates (datum) and transmits the corresponding selected programs to the client device, See Col. 15, Lines 21 – 42 / The system takes into account the types of secondary content that are selected and adjusts the transmission bitrates or datum accordingly, which also corresponds to the selected primary/main content).  
As per claim 2, the method according to Claim 1, wherein the main content is streamed in the form of chunks having time-variable encoding bit rates (Techniques for managing bitrate of video being delivered from a server to a client device are disclosed. In some embodiments, the actual or calculated buffer fullness of the client device is used to determine the bitrate of a next segment of video (chunk) to be sent to the client device. The term segment of video (chunk), as used herein, refers to a logical grouping of video data having a same or almost same bitrate of delivery. It is also to be noted that a video segment may be characterized by at least two bitrates—an encoding rate of the video (time-variable encoding bit rates) and a delivery or transmission rate of the video, See Col. 4, Lines 26 - 34), and the datum related to the streaming of the main content is a value of the encoding bit rate used for the streaming (We define primary media (main content) as the AV stream which takes the largest screen area for video and has associated audio …The server solution may provide audio/video programs having different bitrates (value of the encoding bit rate) to a streamer. The streamer may transfer a stream to a client device, See Col. 6, Lines 28 – 52 / FIG. 2).  
As per claim 3, the method according to Claim 2, wherein the datum furthermore comprises an encoding-bit-rate threshold value not to be crossed when streaming the main content (The rate at which video data (main content) is added into the decoder buffer may depend on the transmission rate and/or the encoding rate of the video … The transmission rate of video data at a given time cannot exceed the available network bandwidth (threshold value), See Col. 18, Lines 1 - 11).  
As per claim 4, the method according to Claim 1, wherein the datum related to the streaming of the main content is a value representative of a type of communication network used to stream the main content (The actual or calculated actual network bandwidth (value representative of a type of communication network) for communication between the server and the client device is used to determine the bitrate of a next video segment being sent to the client device, See Col. 4, Lines 37 - 51).  
As per claim 5, the method according to Claim 1, wherein the type of secondary content to be used corresponds to an encoding bit rate (The secondary media (secondary content) are those which are smaller in size and typically have no associated audio … The server solution may provide audio/video programs having different bitrates (encoding bit rate) to a streamer. The streamer may transfer a stream to a client device, See Col. 6, Lines 28 – 52 / FIG. 2).  
As per claim 6, the method according to Claim 2, wherein the datum related to the streaming of the main content is an encoding bit rate of a value chosen in such a way that the sum of the encoding bit rate requested for the secondary contents and the current encoding bit rate used for the main content (Multiple media programs 1 to N (includes main content and secondary content) are input to a set of buffers. A processing engine generates a single encoded stream (sum of the main content and the secondary content) using the multiview encoder buffer. The encoded stream is streamed by a streamer over a channel to a client device, See Col. 16, Lines 39 – 48 / FIG. 28 / Multiview setup also includes main content/primary channel determined separately using underline values, See Col. 17, Lines 13 - 1) is lower than a given maximum encoding-bit-rate value (Video (sum of the main content and the secondary content as discussed above) is delivered from a streamer to a client device … In response to the network bandwidth determination (maximum encoding bit rate value / curve 3152), the streamer changes the streaming rate of transmission, as indicated by curve 3154 (indicates the sum of encoding bitrates of the main and secondary content that is always lower than the maximum encoding bit rate value / curve 3152). As a non-limiting example, the allocated bitrate in curve 3154 is seen to take one of the three values: 300, 500 and 700 kbps, See Col. 19, Lines 50 – 64 / FIG. 31B).  

As per claim 7, an entity for managing, in a reader terminal, streaming of a televisual content, called a main content, and of a navigation interface concomitantly from a telecommunication network (Multiview is the ability to view multiple video and audio streams (televisual content) simultaneously (concomitantly) on a single screen, See Col. 6, Lines 24 - 28), the navigation interface comprising regions including contents representative of real-time televisual contents available for selection, which contents are called secondary contents (FIG. 3 depicts an example user interface (navigation interface) is shown in which client screen is horizontally partitioned between the primary media  screen partition (main content) and the secondary media screen partition (secondary contents), with multiple secondary media screen partitions being stacked vertically over each other, See Col. 6, Lines 53 - 61), wherein the entity comprises: 
processor (The disclosed techniques can be embodied into computer systems comprising a processor and a memory storing instructions for execution by the processor to implement the disclosed methods, See Col. 4, Lines 52 - 67); and 
a non-transitory computer-readable medium comprising instructions stored thereon which when executed by the processor configure the entity to:
a. receive a command to display the navigation interface (The present document discloses various user interface arrangements (navigation interface) suitable for displaying to a user multiple video programs and titles on a same screen and receiving from the user commands for performing viewing operations, See Col. 4, lines 11 - 16); and 
b. transmit a request to access the secondary contents of the interface, the request including a datum representative of a chosen type of secondary contents to be streamed, the chosen type taking into account a datum related to the streaming of the main content (When the user selects the videos to display on the strip (secondary content) or the primary channel (main content), a corresponding notification is transmitted from the client device to the server. Upon receiving the notification, the server adjusts transmission bitrates (datum) and transmits the corresponding selected programs to the client device, See Col. 15, Lines 21 – 42 / The system takes into account the types of secondary content that are selected and adjusts the transmission bitrates or datum accordingly, which also corresponds to the selected primary/main content).  

As per claim 8, the entity according to Claim 7, wherein the entity is comprised in the reader (The server solution may provide audio/video programs having different bitrates to a streamer (reader). The streamer may transfer a stream to a client device, See Col. 6, Lines 39 - 52).  

As per claim 9, (Canceled).  

As per claim 10, a non-transitory computer-readable data medium on which at least one sequence of program-code instructions(Multiview is the ability to view multiple video and audio streams (televisual content) simultaneously (concomitantly) on a single screen, See Col. 6, Lines 24 - 28), the-5- navigation interface comprising regions including contents representative of real-time televisual contents available for selection, which are called secondary contents (FIG. 3 depicts an example user interface (navigation interface) is shown in which client screen is horizontally partitioned between the primary media  screen partition (main content) and the secondary media screen partition (secondary contents), with multiple secondary media screen partitions being stacked vertically over each other, See Col. 6, Lines 53 - 61), the managing comprising: 
	receiving a command to display the navigation interface (The present document discloses various user interface arrangements (navigation interface) suitable for displaying to a user multiple video programs and titles on a same screen and receiving from the user commands for performing viewing operations, See Col. 4, lines 11 - 16), and 
	transmitting a request to access the secondary contents of the interface, the request including a datum representative of a chosen type of the secondary contents to be streamed, the chosen type taking into account a datum related to the streaming of the main content (When the user selects the videos to display on the strip (secondary content) or the primary channel (main content), a corresponding notification is transmitted from the client device to the server. Upon receiving the notification, the server adjusts transmission bitrates (datum) and transmits the corresponding selected programs to the client device, See Col. 15, Lines 21 – 42 / The system takes into account the types of secondary content that are selected and adjusts the transmission bitrates or datum accordingly, which also corresponds to the selected primary/main content).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZIA NAOREEN whose telephone number is (571)270-7282. The examiner can normally be reached M-F: 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NAZIA NAOREEN/Examiner, Art Unit 2458